Citation Nr: 1047953	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable evaluation for right ear hearing 
loss.

4.  Entitlement to an increased evaluation for a compression 
fracture at L2 with degenerative changes of the lumbar spine, 
currently assigned a 20 percent disability evaluation.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on September 13, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The Board observes that additional evidence has been received, 
namely VA medical records, which were not previously considered 
by the RO.  However, the Veteran submitted a waiver of the RO's 
initial consideration of the evidence in September 2010.  
Therefore, the Board will consider this newly obtained evidence 
and proceed with a decision.

The Board also notes that the Veteran and his representative 
indicated at the September 2010 hearing that there are cervical 
and thoracic spine components involved in his disability.  It is 
unclear as to whether the Veteran intended to file a claim for 
service connection for cervical and thoracic spine disorders.  
However, those matters are not currently before the Board because 
they have not been prepared for appellate review.  Accordingly, 
the issues of entitlement to service connection for 
cervical and thoracic spine disorders are referred to the 
RO for appropriate action.

The merits of the claim for service connection for left ear 
hearing loss as well as the issues of entitlement to service 
connection for tinnitus, to a compensable evaluation for right 
ear hearing loss, to an increased evaluation for the service-
connected lumbar spine disability, and to TDIU will be addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  An unappealed April 2005 rating decision previously 
considered and denied service connection for left ear hearing 
loss.

3.  The evidence received since the April 2005 rating decision, 
by itself, or in conjunction with previously considered evidence, 
does relate to an unestablished fact necessary to substantiate 
the claim for service connection for left ear hearing loss.




CONCLUSIONS OF LAW

1.  The April 2005 rating decision, which denied service 
connection for left ear hearing loss, is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  The evidence received subsequent to the April 2005 rating 
decision is new and material, and the claim for service 
connection for left ear hearing loss is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

With respect to the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection for 
left ear hearing loss, the RO had a duty to notify the Veteran 
what information or evidence was needed in order reopen his 
claim.  The law specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, shall 
be construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured. 38 U.S.C.A. § 5103A(f).  In the decision below, the 
Board has reopened the Veteran's claim for service connection for 
left ear hearing loss, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice to 
the appellant has resulted.  Therefore, the Board concludes that 
the current laws and regulations have been complied with, and a 
defect, if any, in providing notice and assistance to the Veteran 
was at worst harmless error in that it did not affect the 
essential fairness of the adjudication. Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131. That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d) (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post- service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The Board observes that the Veteran's claim for service 
connection for left ear hearing loss was previously considered 
and denied by the RO in a decision dated in April 2005.  The 
Veteran was notified of that decision and of his appellate 
rights; however, he did not submit a notice of disagreement with 
respect to that issue.  In general, rating decisions that are not 
timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

The Veteran has requested that his claim for service connection 
for left ear hearing loss be reopened.  The May 2008 rating 
decision currently on appeal denied reopening the claim on the 
basis that new and material evidence had not been submitted.   

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence. 38 
U.S.C.A. § 5108.  For applications to reopen filed after August 
29, 2001, as was the application to reopen the claim in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence is 
to be presumed unless evidence is inherently incredible or beyond 
competence of witness).

As noted above, the April 2005 decision previously denied the 
Veteran's claim for service connection for left ear hearing loss.  
In that decision, the RO observed that the Veteran's service 
treatment records were negative for any complaints, treatment, or 
diagnosis of hearing loss.  It was also noted that the evidence 
did not show him to have current left ear hearing loss by VA 
standards. See 38 C.F.R. § 3.385.  Therefore, the RO determined 
that service connection was not warranted.

The evidence associated with the claims file subsequent to the 
April 2005 rating decision includes VA medical records, private 
medical records, March 2008 VA examination reports, and hearing 
testimony, as well as the Veteran's own assertions.  The Board 
has thoroughly reviewed the evidence associated with the claims 
file subsequent to the April 2005 rating decision and finds that 
this evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for left ear hearing loss.  This evidence is certainly 
new, in that it was not previously of record.  With regard to 
whether the evidence is material, the Board notes that the March 
2008 VA examination report show that the Veteran had a speech 
recognition score of 80 percent in his left ear, which meets VA 
standards for hearing loss as defined by 38 C.F.R. § 3.385.  The 
Board does observe that the examiner stated that the findings 
were not adequate for rating purposes because she did not believe 
the Veteran's difficulty during the testing or the low score.  
However, as previously noted the credibility of new evidence is 
presumed for purposes of reopening a claim. See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There was no medical 
evidence showing such diagnosis at the time of the April 2005 
rating decision.  As such, the March 2008 VA examination report 
relates to an unestablished fact necessary to substantiate the 
claim.  Accordingly, the Board finds that new and material 
evidence has been presented to reopen the Veteran's previously 
denied claim for service connection for left ear hearing loss.  
However, as will be explained below, the Board is of the opinion 
that further development is necessary before the merits of the 
appellant's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left ear hearing loss is 
reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To afford the Veteran VA examination and to 
develop and adjudicate the issue of entitlement to TDIU.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded a VA examination in March 
2008 in connection with his claim for an increased evaluation for 
a compression fracture at L2 with degenerative changes of the 
lumbar spine.  However, he has contended that the VA examination 
was inadequate.  The Veteran and his representative also asserted 
at the September 2010 hearing that the disorder had worsened 
since his last examination.  The Board notes that he has had 
ongoing treatment for his spine.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. VAOPGCPREC 
11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
the Board is of the opinion that an additional VA examination is 
in order in this case for the purpose of ascertaining the current 
severity and manifestations of the Veteran's service-connected 
compression fracture at L2 with degenerative changes of the 
lumbar spine.

In addition, the Veteran was afforded a VA audiological 
evaluation in March 2008. However, he has contended that the 
examination was also inadequate.  

With regard to the claim for service connection for tinnitus, the 
Veteran has contended that he had noise exposure in service and 
injured his head in a car accident in 1971 and that these are the 
injuries from which tinnitus resulted.  The Board notes that the 
Veteran, as a lay person, can attest to factual matters of which 
he had first-hand knowledge. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005)' Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the RO conceded the 
Veteran's military noise exposure in its April 2005 rating 
decision that granted service connection for right ear hearing 
loss, and his service treatment records do document him as being 
hospitalized in September 1971 following a motor vehicle 
accident, although there was no specific mention of a head injury 
or tinnitus.

The March 2008 VA examiner diagnosed the Veteran with right ear 
tinnitus, but opined that the disorder was not a symptom 
associated with hearing loss and that it was not caused by or a 
result of hearing loss due to being a track vehicle mechanic 
because he did not notice tinnitus until 2003.  It was also noted 
that the Veteran did not know that he had hearing loss in 1974.  
The examiner commented that he would have focused on tinnitus and 
realized the hearing loss or an ear problem.   

The Board does note that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for tinnitus.  In 
that letter, the Director of the VA Compensation and Pension 
Service observed in Training Letter 10-02 that sensorineural 
hearing loss is the most common cause of tinnitus, but commented 
that the etiology of tinnitus often cannot be identified.  Other 
known causes were listed, including Meniere's disease, a head 
injury, hypertension, medications, and dental disorders.  It was 
also noted that delayed-onset tinnitus must also be considered.  
In this case, the November 2007 VA examiner stated that tinnitus 
was not caused by or a result of his hearing loss due to being a 
track vehicle mechanic, but she did not discuss other possible 
causes or  provide any explanation of that statement other than 
the lack of medical evidence of tinnitus in service or for many 
years thereafter.  Nor did she address whether the Veteran may 
have developed tinnitus as a result of a motor vehicle accident 
in service.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of the 
Veteran's tinnitus.

Moreover, as previously discussed, the March 2008 VA examination 
revealed a speech recognition score of 80 percent in the 
Veteran's left ear.  However, the examiner commented that the 
findings were inadequate for rating purposes because she did not 
believe the Veteran's difficulty during the testing or the low 
score.  As a result, she did not provide an etiological opinion 
regarding any left ear hearing loss that may be present.  
Therefore, the Board finds that an additional examination is 
necessary to ensure that there are adequate findings and to 
determine the nature and etiology of any left ear hearing loss 
that may be present.

Additionally, as noted above, the Veteran and his representative 
have contended that the March 2008 VA audiological examination 
was inadequate.  They also claimed that the examiner was 
confrontational and interruptive and that his hearing loss is 
greater than demonstrated at that time.  The examiner herself 
stated that the findings were inadequate for rating purposes.  
Therefore, the Board finds that another examination is necessary 
to determine the severity and manifestations of the Veteran's 
right ear hearing loss. 

Lastly, the Court has recently held that if the claimant or the 
record reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the Veteran testified at his September 2010 hearing that he 
is unable to work due to his service-connected lumbar spine 
disability for which an appeal of the disability rating is 
pending.  Therefore, the RO should develop a claim for TDIU in 
accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

1.  The RO should consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service- 
connected disorders, in accordance with 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In so doing, the RO may decide to pursue 
further development of the Veteran's 
employment history or to obtain additional 
medical evidence or medical opinion, as is 
deemed necessary.

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected compression fracture at L2 with 
degenerative changes of the lumbar spine.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-connected 
spine disability.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria, to 
include the range of motion of the 
thoracolumbar spine in degrees and whether 
there is any form of ankylosis.  The 
examiner should also state the total 
duration of incapacitating episodes during 
the past 12 months and identify all 
neurological manifestations of the 
disability.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should also be 
noted, as should any additional disability 
due to these factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left ear hearing loss and 
tinnitus that may be present and to 
ascertain the severity and manifestations 
of his right ear hearing loss.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, including the Maryland CNC test 
and a puretone audiometry test.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  He or she should provide an 
interpretation of any graphs contained in 
the medical records, including the findings 
of the January 2008 private audiological 
report.

The examiner should comment on the severity 
of the Veteran's right ear hearing loss and 
discuss the effect of the Veteran's 
service-connected right ear hearing loss 
disability on his occupational functioning 
and daily activities.

The examiner should also state whether the 
Veteran has current left ear hearing loss 
and tinnitus.

It should be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted 
that he did serve as a mechanic, and he is 
competent to attest to factual matters of 
which he had first-hand knowledge.  The 
Veteran has also claimed that he sustained 
a head injury and concussion during a motor 
vehicle accident in 1971, which he believes 
caused his tinnitus.

The examiner should state an opinion as to 
the likelihood (likely, unlikely, at least 
as likely as not) that the Veteran 
currently has left ear hearing loss and 
tinnitus that are causally or etiologically 
related to his military service, including 
noise exposure and a motor vehicle 
accident.  He or she should also address 
whether the Veteran's tinnitus is caused or 
otherwise related to his hearing loss.  In 
so doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and tinnitus and describe how 
hearing loss and tinnitus which result from 
noise exposure generally present or develop 
in most cases, as distinguished from how 
hearing loss or tinnitus develops from 
other causes, in determining the likelihood 
that current hearing loss and tinnitus were 
caused by noise exposure and an accident in 
service as opposed to some other cause.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated as a consequence of the 
actions taken in the preceding paragraphs. 

5.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
The RO should readjudicate the remaining 
issues on appeal.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should set forth all applicable laws and 
regulations, including the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


